j ORIGINAL                                          04/05/2022


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: AF 06-0090


                                         AF 06-0090
                                                                            VILED
                                                                             APR 0 5 2022
 IN THE MATTER OF THE APPOINTMENT                                         Bovven C.. reenwoocl
                                                                        Clerk of Supreme Court
 OF MEMBERS TO THE COMMISSION ON                                    ORD         -c
 PRACTICE OF THE SUPREME COURT OF
 THE STATE OF MONTANA



       Pursuant to Section I of the Rules Establishing the Commission on Practice of the
Supreme Court of the State of Montana (COP), an Order was issued February 16, 2022,
requesting that the Honorable Robert B. Allison conduct an election for appointment to the
COP among the resident members of the State Bar in COP Area A, and to certify to this
Court the results of that election.
       The election was held, and Judge Allison has certified the results to this Court. By
Rule this Court is obligated to appoint from a list of the top three candidates who received
votes in this region. The Court extends its gratitude to all attorneys who expressed an
interest in serving on the Commission.
       Based on the election results, the Court hereby reappoints the following member to
the Commission on Practice of the Supreme Court of the State of Montana:
       Area A:
       Randall S. Ogle
       P.O. Box 899
       Kalispell, MT 59903

Effective the date of this Order, Mr. Ogle is reappointed to a four-year term to expire on
April 1, 2026.
       The Clerk is directed to mail a copy of this Order to the Secretary of State of the
State of Montana for filing, to the Honorable Robert B. Allison, to Randall S. Ogle, to the
State Bar of Montana, to each member of the Commission on Practice, and to Shelly Smith,
Office Administrator for the Commission on Practice.
Dated this,b   day of April. 2022.



                                                    Chief Justice




                                                       1,(Zet)
                                         If
                                              .4!         AIL


                                                         ke         •
                                                      Justices




                                     2